Citation Nr: 1034410	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  03-13 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating higher than 20 percent for low back 
injury with a history of a herniated nucleus pulposus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Russell P. Veldenz




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
June 1983 to April 1987 and from September 1988 to March 1993.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in December 2002 of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In August 2004, the Veteran appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Veteran's file.

In March 2006, in November 2007, and in July 2008, the Board 
remanded the claim for additional development.  

As the requested development has been completed, no further 
action is necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

During the appeal period, the low back injury with a history of a 
herniated nucleus pulposus is manifested by moderate limitation 
of motion of the lumbar spine; forward flexion greater than 30 
degrees without neurological manifestation or objective 
neurological abnormality or incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks 
during the past 12 months. 





CONCLUSION OF LAW

The criteria for a rating higher than 20 percent for residuals of 
low back injury with a history of a herniated nucleus pulposus 
have not been met.  38 U.S.C.A. § 1155, 5107(b) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 4.40, 4.45 (2009); 38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (in effect before September 26, 
2003); 38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine and Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Diagnostic Codes 5237, 
5243 (in effect from September 26, 2003, and currently). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 



In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on employment.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) 
(interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-
specific notice and rejecting Veteran-specific notice as to 
effect on daily life and as to the assigned or a cross-referenced 
Diagnostic Code under which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002 and in May 2006.  The VCAA notice 
included the type of evidence needed to substantiate the claim 
for increase, namely, evidence that the symptoms had increased 
and the effect on employment).  

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records, or with his authorization VA would 
obtain any non-Federal records on his behalf.  The notice 
included the provisions for the effective date of a claim and for 
the degree of disability assignable.

As for content of the VCAA notice, the documents substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence 
to substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004) (to the extent of pre-adjudication notice); of Dingess v. 
Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the 
elements of the claim); and of Vazquez-Flores v. Peake, 580 F.3d 
1270 (Fed. Cir. 2009) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment). 
To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statements of the case, dated in June 2007, in April 
2008, and in July 2010.  Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to prejudicial 
error analysis.). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded VA examinations in May 
2003, in October 2003, in February 2007, in February 2008, and in 
March 2009.  

In July 2008, the Board remanded the claim to afford the Veteran 
a VA examination.  On the VA examination in March 2009, the 
Veteran was unable to perform range of motion testing due to pain 
and the examination was incomplete.    The Veteran was then 
scheduled for another VA examination, but without good cause he 
failed to appear for the examination.    

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 







REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), which are 
based on the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991).

The Board will consider whether separate ratings may be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings," whether it is an initial ratings case 
or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart 
v. Mansfield, 21 Vet. App. 505, 510 (2007).

When rating a disability of the musculoskeletal system, 
functional loss due pain, weakened movement, and fatigability are 
factors to be considered.  38 C.F.R. §§4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Rating Criteria 

The Veteran's disability has been rated 20 percent under the 
Diagnostic Code 5295 (lumbosacral strain).  

The current claim for increase was received on September 25, 
2002.  




During the pendency of the appeal, the criteria for rating a 
disability of the spine were amended in September 2003.  The 
Board is required to consider the claim in light of both the old 
and new criteria to determine whether an increase is warranted.  
If the amended rating criteria are favorable to the claim, the 
amended criteria can be applied only from and after the effective 
date of the regulatory change.  VAOPGCPREC 3-2000.

Criteria before September 2003 (Old) 

Under the "old" rating criteria for Diagnostic Code 5295, the 
criteria for the next higher rating, 40 percent, are severe 
lumbosacral strain with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward bending 
in standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some of 
the above with abnormal mobility on forced motion. 

Other potentially applicable Diagnostic Codes are old Diagnostic 
Codes 5292  (limitation of motion of the lumbar spine) and 5293 
(intervertebral disc syndrome). 

Under Diagnostic Code 5292, the criteria for the next higher 
rating, 40 percent, requires severe limitation of motion.

Under Diagnostic Code 5293, intervertebral disc syndrome is to be 
rated based either on the total duration of incapacitating 
episodes over the past 12 months or by combining the separate 
ratings for chronic orthopedic (Diagnostic Codes 5292 and 5295 as 
previously outlined) and neurologic manifestations (Diagnostic 
Code 8520), whichever method results in the higher rating.  

The criteria for a 40 percent rating for intervertebral disc 
syndrome based on incapacitating episodes are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An incapacitating 
episode is a defined as a period of acute signs and symptoms that 
requires bed rest prescribed by a physician and treatment by a 
physician.  

Under Diagnostic 8520, the criteria for a 10 percent rating for 
neurologic manifestations are mild incomplete paralysis of the 
sciatic nerve).  The criteria for the next higher rating, 20 
percent, require moderate incomplete paralysis. 

Criteria from September 2003 and Currently (New)

Effective September 26, 2003, the rating criteria applicable to 
diseases and injuries of the spine under 38 C.F.R. § 4.71a were 
amended.  

Effective from September 26, 2003, a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
replaced Diagnostic Code 5293 and Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  There was no change in the 
criteria for rating on the basis of incapacitating episodes, that 
is, the criteria for a 40 percent for based on incapacitating 
episodes are incapacitating episodes having a total duration of 
at least 4 weeks but less than 6 weeks during the past 12 months.  
An incapacitating episode is a defined as a period of acute signs 
and symptoms that requires bed rest prescribed by a physician and 
treatment by a physician.

A General Rating Formula for Diseases and Injuries of the Spine 
(General Rating Formula) replaced the criteria of Diagnostic 
Codes 5292 and 5295.  Diagnostic Code 5295 was renumbered as 
Diagnostic Code 5237.  Diagnostic Code 5292 was eliminated.  

Under the General Rating Formula, which covers lumbar strain and 
limitation of motion, the criteria for the next higher rating, 40 
percent, is forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.

Also, under the General Rating Formula, a separate rating could 
be assigned for objective neurologic abnormalities.




For neurological symptoms, there was no change in the criteria 
under Diagnostic Code 8520 for incomplete paralysis of the 
sciatic nerve.  Under Diagnostic Code 8520, the criteria for a 10 
percent rating for neurologic manifestations are mild incomplete 
paralysis of the sciatic nerve.  The criteria for the next higher 
rating, 20 percent, require moderate incomplete paralysis. 

Under Diagnostic Code 5243, the disability may also be rated 
under the General Rating Formula for Diseases and Injuries of the 
Spine and a single rating is assigned under the method resulting 
in the higher rating.

The general rating formula is applied with or without symptoms 
such as pain (whether or not it radiates), stiffness, or aching 
in the area of the spine affected by residuals of injury or 
disease.

The normal ranges of motion of the thoracolumbar spine are 
forward flexion to 90 degrees, extension to 30 degrees, lateral 
flexion, right and left, to 30 degrees, and rotation, right and 
left, to 30 degrees.  The combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

Facts

The service treatment records show that the Veteran initially 
injured his back in December 1984 while lifting an engine. 

After service VA records in June 2002 show that an EMG was 
negative for radiculopathy.  In August 2002, X-rays showed a disc 
bulge at L4-L5 with herniation.  In September 2002, the Veteran 
had returned to weight lifting to strengthen his abdominal 
muscles to help reduce his lower back pain.

In December 2002, the Veteran re-injured his lower back in his 
civilian occupation while helping a co-worker move large military 
tires.  After moving several tires, he started to have back pain 
and he developed lower extremity dysesthesia.  The Veteran was 
subsequently awarded workers' compensation for 45 weeks. 

On VA examination in May 2003, the Veteran complained of chronic 
lower back pain with some swelling, which increased with bending, 
stooping, or walking more than one-half mile.  He denied symptoms 
in the lower extremities.  For range of motion, forward flexion 
was to 80 degrees and extension was to 10 degrees with some pain.  
He did not have any bladder, bowel, or erectile dysfunction.  The 
deep tendon reflexes were 2+ and symmetrical.  The assessment was 
myofascial thoracolumbar back pain without evidence of 
radiculopathy or overt weakness.

On VA examination in October 2003, the Veteran complained of back 
pain daily,  radiating to the left hip and thighs.  The Veteran 
indicated that he could not walk more than eleven minutes or lift 
more than thirty pounds or run or stand for a prolonged period.  
The Veteran stated that the pain affected his sleep.  He 
complained of numbness, but did not weakness, bowel or bladder 
incontinence, or erectile dysfunction. On physical examination, 
for range of motion, forward flexion was to 70 degrees, extension 
was to 10 degrees, and lateral flexion, right and left, was to 20 
degrees.  Rotation was not tested.  Range of motion did not 
decrease with repetition.  Motor strength and sensation were 
normal.  The VA examiner could not elicit deep tendon reflexes at 
the knees or ankles.  The impression was degenerative disc 
disease with disc herniation and bilateral L5-S1 radiculopathy. 

Private medical records show that in October 2003 an EMG did not 
show any evidence of lumbar radiculopathy or lumbosacral 
plexopathy in either lower extremity.  

In January 2004, a private physician reported that the Veteran 
had achieved maximum medical improvement from the December 2002 
accident after a slow but gradual recovery.  Treatment included 
steroid injections and epidural nerve blocks. 

In November 2004, the Veteran testified that he had low back pain 
that interfered with activities of daily living.  He stated that 
he still received epidural injections.  He stated that he was a 
full time student and he was pursuing an associates degree 
through VA vocational rehabilitation. 

Private medical records from November 2003 to July 2008 show that 
the Veteran received nerve blocks in November 2003, December 
2003, in May 2004, October 2004, April 2005, December 2006, and 
July 2008. 

On VA examination in February 2007, the Veteran complained of 
pain in the lumbar region without radiating pain, paresthesias, 
or weakness.  It was noted that the pain did not impair the 
Veteran's daily activities or his work with computers.  There 
were no incapacitating episodes.  The Veteran could walk about a 
quarter mile before he had to rest because of the pain.

On physical examination, the spinal curvature appeared normal and 
there were no spasms.  The VA examiner noted the Veteran sat 
comfortably with 90 degrees of forward flexion, but when 
standing, the Veteran was only willing to flex to 45 degrees.  
Extension was to 10 degrees, left lateral flexion was to 20 
degrees, right lateral flexion was to 30 degrees, rotation, right 
and left, was to 20 degrees.  There were no additional symptoms 
or reduced range of motion with repetitive motion.  Sensory 
responses were normal.  There was no additional limitation due 
pain, fatigue, weakness, or lack of endurance with repetitive 
use. 

In a statement in October 2007, the Veteran stated that he was 
working in Kuwait for a data processing firm, when he fell 
getting out of a vehicle because his back gave out.  

On VA examination in February 2008, the Veteran described low 
back pain, radiating to the right lower extremity.  Upon 
examination, there was normal muscle mass, tone, and strength.  
There was no abnormality found in the L4, L5, or S1 nerve roots.  
No abnormalities were noted upon the straight leg raising test.  
The reflexes were normal.  There were no sensation abnormalities 
or clinical evidence of radiculopathy.  

In an addendum, dated in March 2008, the VA examiner stated the 
examination findings in February 2008 were consistent with the 
diagnosis of lumbar myofascial pain without evidence of 
radiculopathy.

In February 2008, a private physician evaluated the Veteran for 
the injury in Kuwait, which was to the mid-back at the 
interscapular region of the thoracic spine, which was separate 
injury apart from the lumbar spine disability.  

On VA examination in March 2009, the Veteran stood upright and 
his posture was normal.  He appeared in pain.  The Veteran was 
unable to participate in range of motion testing because of pain.  
There was no history of bowel or bladder incontinence.  The 
Veteran did describe pain, fatigue, weakness, radiating pain to 
the anterior thighs, flare-ups, and incapacitating episodes 
without a prescription for bedrest.   There was no listing of the 
spine.  Sensory examination of the lower extremities was normal 
as was the neurological examination.   The examiner noted that 
the Veteran had been unemployed for two years because of his 
inability to move, push, lift more than 30 pounds, and lift 
overhead.  

In June 2010, the Veteran was rescheduled for a VA examination to 
determine range of motion.  The Veteran failed to report for the 
examination. 

Analysis

Old Diagnostic Code 5295

The criteria under the old Diagnostic Code 5295, pertaining to 
lumbosacral strain, for the next higher rating, 40 percent, are 
severe lumbosacral strain with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of forward 
bending (flexion) in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or irregularity 
of joint space, or some of the above with abnormal mobility on 
forced motion. 

On VA examination in May 2003, forward flexion was to 80 degrees.  
On VA examination in October 2003, forward flexion was to 70 
degrees and lateral flexion, right and left, was to 20 degrees.  
Motor strength was normal.  On VA examination in February 2007, 
the spinal curvature appeared normal and there were no spasms.  
The Veteran sat comfortably with 90 degrees of forward flexion, 
but when standing, flexion was to 45 degrees.  
Left lateral flexion was to 20 degrees and right lateral flexion 
was to 30 degrees.  There were no additional symptoms or reduced 
range of motion with repetitive motion.  There was no additional 
limitation due pain, fatigue, weakness, or lack of endurance with 
repetitive use.  On VA examination in February 2008, there was 
normal muscle mass, tone, and strength.  On VA examination in 
March 2009, the Veteran stood upright and his posture was normal.  
The Veteran was unable to participate in range of motion testing 
because of pain.  There was no listing of the spine.  

On VA examination in March 2009, there was no listing of the 
spine.  As for a positive Goldthwaite's sign, which is indicative 
of a sprain, on VA examination in February 2008, no abnormalities 
were noted upon the straight leg raising test.  

On VA examinations in 2003 and in 2007, forward flexion was to 80 
degrees, to 70 degrees, to 90 degrees, sitting, and 45 degrees, 
standing, respectively.  As normal forward flexion of the lumbar 
spine is 90 degrees, and as forward flexion to 80 degrees is 89 
percent of normal forward flexion and 70 degrees is 78 percent of 
normal forward flexion, and 45 degrees is 50 percent of normal, 
forward flexion does not more nearly approximate or equate to 
marked limitation of forward bending (flexion), which is more 
than severe, in the standing position.   

As for lateral motion, on VA examination in October 2003, lateral 
flexion, right and left, was to 20 degrees.  On VA examination in 
February 2007, left lateral flexion was to 20 degrees and right 
lateral flexion was to 30 degrees.  There were no additional 
symptoms or reduced range of motion with repetitive motion.  
There was no additional limitation due pain, fatigue, weakness, 
or lack of endurance with repetitive use.  

Lateral flexion to 20 degrees and 30 degrees does not more nearly 
approximate or equate to loss of lateral flexion.




As for abnormal mobility on forced motion, on VA examination in 
February 2007, the spinal curvature appeared normal and there 
were no spasms.  There were no additional symptoms or reduced 
range of motion with repetitive motion.  There was no additional 
limitation due pain, fatigue, weakness, or lack of endurance with 
repetitive use.  On VA examination in February 2008, there was 
normal muscle mass, tone, and strength.  There is no evidence of 
abnormal mobility on forced motion. 

In the absence of objective evidence of severe lumbosacral strain 
with listing of whole spine to opposite side, marked limitation 
of forward bending (flexion) in the standing position, loss of 
lateral motion, and abnormal mobility on forced motion, the 
criteria for the next higher rating under old Diagnostic Code 
5295 have not been met. 

Old Diagnostic Code 5292 (Limitation of Motion of the Lumbar 
Spine)

As for the other potentially applicable Diagnostic Codes, 
Diagnostic Codes 5292  (limitation of motion of the lumbar spine) 
and 5293 (intervertebral disc syndrome), under Diagnostic Code 
5292, the criteria for the next higher rating, 40 percent, 
requires severe limitation of motion.

On VA examination in May 2003, forward flexion was to 80 degrees 
and extension was to 10 degrees for a combined range of motion of 
90 degrees (80 + 10 = 90), as normal range for flexion is 90 
degrees and for extension 30 degrees (90 + 30 =120), the Veteran 
had about 75 percent of normal range of flexion and extension 
(120 ÷ 90 = 75), which does not more nearly approximate or equate 
to severe, which is synonymous with extreme, limitation of motion 
of the lumbar spine.  







On VA examinations in October 2003, forward flexion was to 70 
degrees, extension was to 10 degrees, lateral flexion, right and 
left, was to 20 degrees for a combined range of motion of 120 
degrees (70 + 10 + 20 + 20 = 120) as normal range for flexion is 
90 degrees, for extension 30 degrees, and lateral flexion, right 
and left, 30 degrees  (90 + 30 + 30 + 30 =180), the Veteran had 
about 66 percent of normal range of flexion and extension and 
lateral flexion (180 ÷ 120 = 66), which does not more nearly 
approximate or equate to severe, which is synonymous with 
extreme, limitation of motion of the lumbar spine. 

On VA examination in February 2007, forward flexion was to 90 
degrees, sitting, extension was to 10 degrees, right lateral 
flexion was to 30 degrees, left lateral flexion was to 20 
degrees, rotation, right and left, was to 20 degrees for a 
combined range of motion of 190 degrees (90 + 10 + 30 + 20 + 20 + 
20 = 190) as normal range for flexion is 90 degrees, for 
extension 30 degrees, and lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees (90 + 30 + 30 + 
30 + 30 + 30 = 240), the Veteran had about 79 percent of normal 
range of flexion and extension and lateral flexion and rotation 
(240 ÷ 190 = 79), which does not more nearly approximate or 
equate to severe, which is synonymous with extreme, limitation of 
motion of the lumbar spine.

On VA examination in February 2007, forward flexion was to 45 
degrees, standing, extension was to 10 degrees, right lateral 
flexion was to 30 degrees, left lateral flexion was to 20 
degrees, rotation, right and left, was to 20 degrees for a 
combined range of motion of 145 degrees (45 + 10 + 30 + 20 + 20 + 
20 = 145) as normal range for flexion is 90 degrees, for 
extension 30 degrees, and lateral flexion, right and left, 30 
degrees, and rotation, right and left, 30 degrees (90 + 30 + 30 + 
30 + 30 + 30 = 240), the Veteran had about 60 percent of normal 
range of flexion and extension and lateral flexion and rotation 
(240 ÷ 145 = 60), which does not more nearly approximate or 
equate to severe, which is synonymous with extreme, limitation of 
motion of the lumbar spine.  




As the findings for range of motion do not more nearly 
approximate or equate to severe limitation of motion of the 
lumbar spine, considering such rating factors as functional loss 
due pain, weakened movement, and fatigability under 38 C.F.R. 
§§4.40 and 4.45, the criteria for the next higher rating under 
Diagnostic Coded 5292 have not been met. 

Old Diagnostic Code 5293 (Intervertebral Disc Syndrome)

Incapacitating Episodes

Under Diagnostic Code 5293, intervertebral disc syndrome is to be 
rated based either on the total duration of incapacitating 
episodes over the past 12 months or by combining the separate 
ratings for chronic orthopedic (Diagnostic Codes 5292 and 5295 as 
previously outlined) and neurologic manifestations (Diagnostic 
Code 8520), whichever method results in the higher rating.  

The criteria for a 40 percent rating for intervertebral disc 
syndrome based on incapacitating episodes are incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months.  An incapacitating 
episode is a defined as a period of acute signs and symptoms that 
requires bed rest prescribed by a physician and treatment by a 
physician.  

On VA examinations in May 2003, in October 2003, and in February 
2008,  incapacitating episodes, requiring bed rest prescribed by 
a physician, were not elicited from the Veteran.  In November 
2004, in testimony the Veteran did not refer to incapacitating 
episodes, requiring bed rest prescribed by a physician.  On VA 
examinations in February 2007 and in March 2009, the VA examiner 
noted that there were no incapacitating episodes.

In the absence of evidence of incapacitating episodes having a 
total duration of at least four weeks but more than six weeks 
during a 12-month period, a higher rating is not warranted under 
Diagnostic Code 5293 based on incapacitating episodes.


Neurologic Manifestations

As for whether the separate ratings for orthopedic manifestations 
(Diagnostic Codes 5292 and 5295 as previously discussed outlined) 
and neurologic manifestations (Diagnostic Code 8520) combined to 
a higher rating, the Board has already determined that a rating 
higher than 20 percent under Diagnostic Codes 5292 and 5295 has 
not been established. 

As for neurological manifestations, under Diagnostic 8520 
(sciatica), the criteria for a 10 percent rating are mild 
incomplete paralysis of the sciatic nerve.  The criteria for the 
next higher rating, 20 percent, require moderate incomplete 
paralysis. 

VA records in June 2002 show that an EMG was negative for 
radiculopathy.  On VA examination in May 2003, the Veteran denied 
symptoms in the lower extremities.  He did not have any bowel or 
bladder dysfunction.  The deep tendon reflexes were 2+ and 
symmetrical.  The assessment was myofascial thoracolumbar back 
pain without evidence of radiculopathy or overt weakness.  On VA 
examination in October 2003, the Veteran complained of numbness, 
but he did not complain of bowel or bladder incontinence.  Motor 
strength and sensation were normal.  The impression included 
bilateral L5-S1 radiculopathy. 

Private medical records show that in October 2003 an EMG did not 
show any evidence of lumbar radiculopathy.  On VA examination in 
February 2007, the Veteran complained of pain in the lumbar 
region without radiating pain, paresthesias, or weakness.  
Sensory responses were normal.  On VA examination in February 
2008, the Veteran described low back pain, radiating to the right 
lower extremity.  There was no abnormality found in the L4, L5, 
or S1 nerve roots.  No abnormalities were noted upon the straight 
leg raising test.  The reflexes were normal.  There were no 
sensation abnormalities or clinical evidence of radiculopathy.  
In an addendum, the VA examiner stated the examination findings 
were consistent with the diagnosis of lumbar myofascial pain 
without evidence of radiculopathy.  


On VA examination in March 2009, there was no history of bowel or 
bladder incontinence.  The Veteran did describe radiating pain to 
the anterior thighs.  Sensory examination of the lower 
extremities was normal as was the neurological examination.   

Although the Veteran has described radiating pain and on one 
occasion the clinical impression was radiculopathy in October 
2003, specific diagnostic testing for neurological deficit, EMGs, 
and clinical findings both before and after October 2003 fails to 
show any neurological impairment that is consistent with the 
Veteran's complaints. 

In the absence of objective neurological manifestations of mild 
incomplete paralysis of the sciatic nerve, the criteria for a 
separate compensable rating under Diagnostic 8520 have not been 
met. 

Considering no more than a 20 percent rating under Diagnostic 
Codes 5292 or 5295 (orthopedic manifestations) and a 
noncompensable rating under Diagnostic Code 8520 (neurologic 
manifestations), the combined rating under 38 C.F.R. § 4.25 
(20 + 0 = 20) does not result in a rating higher than 20 percent.

Under either method, incapacitating episodes or separate ratings 
for chronic orthopedic and neurologic manifestations and 
combining the ratings under 38 C.F.R. § 4.25, a rating higher 
than 20 percent is not warranted under the criteria in effect 
before September 2003.  

Criteria from September 2003 and Currently (New)

Effective from September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine (General Rating Formula) 
replaced the criteria of Diagnostic Codes 5292 and 5295.  
Diagnostic Code 5295 was renumbered as Diagnostic Code 5237.  
Diagnostic Code 5292 was eliminated.  



Under the General Rating Formula, which covers lumbar strain and 
limitation of motion, the criteria for the next higher rating, 40 
percent, is forward flexion of the thoracolumbar spine to 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine. 

On VA examinations in 2003 and in 2007, forward flexion was to 80 
degrees, to 70 degrees, to 90 degrees, sitting, and 45 degrees, 
standing, respectively.  The findings for forward flexion do not 
more nearly approximate or equate to forward flexion limited to 
30 degrees.  And there is no evidence of favorable ankylosis of 
the entire thoracolumbar spine.  For these reasons, a higher 
rating under the General Rating Formula has not been established.

Also, under the General Rating Formula, a separate rating could 
be assigned for objective neurologic abnormalities.

For neurological impairment, there was no change in the criteria 
under Diagnostic Code 8520 for incomplete paralysis of the 
sciatic nerve.  Also previously explained, although the Veteran 
has described radiating pain and on one occasion the clinical 
impression was radiculopathy in October 2003, specific diagnostic 
testing for neurological deficit, EMGs, and clinical findings 
both before and after October 2003 fails to show any neurological 
impairment that is consistent with the Veteran's complaints. 

In the absence of objective neurological abnormality, the 
criteria for a separate compensable rating under Diagnostic 8520 
have not been met. 

Effective from September 26, 2003, a Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
replaced Diagnostic Code 5293 and Diagnostic Code 5293 was 
renumbered as Diagnostic Code 5243.  




There was no change in the criteria for rating on the basis of 
incapacitating episodes, that is, the criteria for a 40 percent 
for based on incapacitating episodes are incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  An incapacitating episode is a 
defined as a period of acute signs and symptoms that requires bed 
rest prescribed by a physician and treatment by a physician.

In the absence of evidence of incapacitating episodes having a 
total duration of at least four weeks but more than six weeks 
during a 12-month period, a higher rating is not warranted under 
based on incapacitating episodes.

Under either method, the General Rating Formula or Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, a rating higher than 20 percent is not warranted under 
the criteria in effect from September 2003.  

Summary 

Although the Veteran's is competent to describe the symptoms of 
his disability, his  statements and testimony about the degree of 
impairment are disproportionate to findings over the course of 
the appeal period as evidenced by several VA examinations and 
therefore his statements and testimony to this extent are not 
credible as to the degree of impairment.  Also the Board has 
discounted the findings immediately following the intercurrent 
injury in December 2002 and in October 2007, which did not 
directly affect the lumbar spine. 

As for the lay statement submitted on behalf of the Veteran, the 
statement does not describe the Veteran's limitations that would 
decrease the orthopedic manifestations, such as pain on motion, 
which are capable of lay observation. 

For the above reasons, the preponderance of the evidence is 
against the claim for a rating higher than 20 percent for a low 
back injury with a history of a herniated nucleus pulposus at any 
time during the appeal period, and the benefit-of- the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

There is a sequential three-step analysis to determine whether a 
case should be referred for extraschedular consideration.  Step 
one, is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture. If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.

If the schedular criteria do not contemplate the claimant's level 
of disability and symptomatology and the schedular criteria are 
therefore found to be inadequate, then step two is to determine 
whether the claimant's disability picture is exceptional with 
such related factors such as marked interference with employment 
or frequent periods of hospitalization as to render impractical 
the application of the regular schedular criteria.

If the disability picture meets the second step, then the third 
step is to refer the case to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to determine 
whether an extraschedular rating is warranted.

Regarding the first step, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology, which is limitation of motion and functional loss 
due to pain, which is contemplated by the Rating Schedule under 
the old Diagnostic Codes 5292, 5295, 5293, and the new criteria 
under the General Rating Formula and the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
In other words, the Veteran does not have any symptomatology not 
already contemplated by the Rating Schedule.



As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. 
App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 
(Fed. Cir. 2009).


ORDER

A rating higher than 20 percent for low back injury with a 
history of herniated nucleus pulposus is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


